Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	This action is the second Office Action for this Application.  The Applicant’s amendments and arguments filed on 6/08/2022 have been fully considered. Claims 1-20 are pending.  Claims 1, 2, 11, 13, 14, 16, and 17 are Currently Amended.  Claims 3-10, 12, 15, and 18-20 are Original.

Response to Arguments
2.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn due to the Applicant's claim amendments

3.	The Claim Rejections under 35 U.S.C. 101 relating to abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts, “Applicant respectfully reemphasizes that the instant disclosure does not recite any fundamental economic principles or practices. Instead, they are directed to a method of extracting data from specialized database and complete and submit forms for users in a quick and efficient manner. The product of the instant disclosure does not contribute or directed toward economic principles or practices such as hedging, insurance, or mitigating risk, describe subject matter related to the economy and commerce, or placing any items in the stream of commerce. It is merely a tool for users to efficiently submit forms to relevant agencies".

	The Examiner replies: Completing, signing, and submitting tax forms to relevant tax agencies is a fundamental economic practice. The examples of "hedging, insurance, or mitigating risk" provided by the Office are not intended to be limiting regarding types of fundamental economic practices.

b)	The Applicant asserts, “In the event that the Examiner believes a claim limitation should nonetheless be treated as reciting an abstract idea, the claim as a whole integrates the recited abstract idea into a practical application because the concept of the invention is integrated with data retrieval and refining with specialized database. The Applicant's claims include use of a computer and specialized database. These methods and associated structures disclosed by the amended limitation improve the technological field of third party authorization. Applicant makes it clear that the instant disclosure includes a method and system that are designed to have faster submission to tax agencies for handling tax matters by the third-party entities in a quick and efficient manner. Applicant respectfully submitted that the instant disclosure also identifies which tax profile authorizations are needed by tax agencies for each tax jurisdiction associated with the client (See Applicant's Specification as filed, at paragraph. [0042]). To have such a complicated process performed manually would inadvertently cause errors and missing tax profile authorizations".

	The Examiner replies: The additional elements of a generic computer and a "specialized" database do not comprise a practical application as defined by the Office. The Applicant has not claimed a technological improvement that makes the database specialized; rather, the database merely contains a particular type of data that is well-known to tax preparation and reporting entities. In addition, adding these elements to complete a third-party authorization does not make third-party authorization itself a technological field. As stated by the Applicant on p. 12 of the Remarks, the instant application "is merely a tool for users to efficiently submit forms to relevant agencies". The computer is operating as designed to complete the process quickly and efficiently.

c)	The Applicant asserts, “In addition, Applicant respectfully asserts that the recitation of the various computer components are an integral part of the solution of Applicant's invention. Applicant's claims require the data retrieval and organization of a large amount of data from a specialized database be performed in a quick and efficient manner. To accomplish this, computer components, which possess a large amount of computing power, and specialized database that efficiently store and organize the data are required. Without the computing power of computer components and database, Applicant's claims would be largely ineffective given the massive amount of time it would take to retrieve and carry out Applicant's claims without computer components. The amount of information is impossible for a human mind to handle quickly with accuracy. Succinctly put, without the accurate implementation of computer components and specialized database, Applicant's claims would have little to no practical value. Accordingly, the recitation of various computer components is not post-solution activity but are a requisite part of the proposed solution".

	The Examiner replies: While the claimed system and method certainly purport to quickly and efficiently process a large amount of data, the speed and efficiency comes from the existing capabilities of a general-purpose computer. The focus of the claims is not on an improvement in computers, per se, but on abstract ideas that use computers as tools. In addition, the computer is not integral to the solution.  Populating, signing, submitting, and receiving approval of forms with date/timestamps can be accomplished without a computer. 

d)	The Applicant asserts, “Additionally, Core Wireless Licensing v. LG Electronics, 880 F.3d 1356 (Fed. Cir. 2018) found that claims that recite displaying a graphical user interface are directed to statutory subject matter because such a display is more than displaying data or a summarizing information. In similar fashion to Core Wireless, Applicant's claimed invention recites a particular manner by which data is accessed and a limitation that restrain the type of data displayed and where the data is displayed. The claimed invention is an improvement in the function of computers, particularly those with small screens. The claimed invention enables a user to see the most relevant data and improves the speed of the user's navigation through various views and windows".

	The Examiner replies: The instant application is unrelated to the invention in Core Wireless and makes no disclosure how the claimed invention seeks to improve the display of pertinent data on a small screen vs. any-other-sized screen. 

4.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action withdrawn. The Applicant has amended the Claims and the Examiner is unable to find art that teaches the particular details of the amended limitations.

END -- Response to Arguments



DETAILED ACTION
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a device executing a method (i.e., a series of steps or process) of automatically completing, validating, and submitting … authorizations that give a third-party … permission to act in a client's behalf …. (PG Pub Specification, Par [0001]).  The method is accomplished using a system of generic computing components (i.e., a computer, a network, a bus system, a storage device, a processor, and a computer readable storage medium).

Independent Claims 1, 13, and 16 recite:
populating … a(n) … authorization form corresponding to a(n) … agency in order for a third-party entity to respond to … matters on behalf of a client before the … agency using information stored by the client in a set of …. databases wherein the tax profile jurisdiction databases are client created databases that comprise tax profiles for each of different operational units of the client in their respective tax jurisdictions; 
receiving … a user input on the … authorization form to apply a … signature of an authorized signer of the client to the … authorization form to create a signed … authorization form; 
submitting, …. the signed … authorization form to the … agency … enabling the third-party entity to respond to … matters on behalf of the client before the … agency; 

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Completing forms and submitting them to an agency to provide authorization for a third-party to conduct business with the agency is a Fundamental Economic Practice. One example of such a form is a Power of Attorney form.
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include a computer, a network, a bus system, a storage device, a processor, and a computer readable storage medium to perform the steps of populating a form, applying a signature, and submitting the form.  These additional computing elements are recited at a high level of generality (i.e., as generic elements performing generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that store, transmit, capture, and identify insurance information and submit insurance information to all concerned parties for a loss report/claim.

Independent Claims 1, 13, and 16 additionally recite:
displaying, by the computer, an indication on a(n)… authorization dashboard that the signed … authorization form has been submitted to the … agency; and 
displaying, by the computer, third-party administrator authorization with client information and … jurisdiction on the … authorization dashboard, along with timestamp of the electronic signature of the authorized signer for verification and fraud prevention.

The Examiner asserts these limitations are Extra-solution Activity. MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  Displaying data regarding the fact that a form has been submitted act and displaying factual client information/jurisdiction including a timestamp of when a form was signed is tangential to the invention of electronically creating and submitting the signed form.  

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to populate a form, apply a signature, and submit the form amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.  

Independent Claims 1, 13, and 16 additionally recite, "applying an electronic signature" to the form.  The Examiner asserts this was well-understood routine and conventional activity at the time the application was filed.  For example, all four of the references (Mishra, Malliah, Stueckemann, and Schnitt) cited in the rejection under 35 U.S.C. 103 in the prior Office Action disclose applying an electronic signature to an authorization form.

Independent Claims 1, 13, and 16 additionally recite, performing this process specifically in association with a with a "tax profile", a "tax agency", and a "tax jurisdiction".   MPEP 2106.07 states, "For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), or that generally link the use of the judicial exception to a particular technological environment or field of use".  The Examiner asserts applying the claimed process particularly to a tax form/authority environment is merely limiting it to a particular field of use.  In the rejection under 35 U.S.C. 103 in the prior Office Action, the Examiner cited an analogous art reference (Stueckemann) that discloses many of the same features. Applying the invention to a particular field of use does not makes it eligible.

Independent Claims 1, 13, and 16 additionally recite "wherein the tax profile authorization dashboard comprises a section where third-party administrator roles were assigned by the authorized signer, and wherein the section utilizes a validation indicator to provide an indication to the client which tax profile authorization have been validated with the tax agencies, and wherein the section comprises an area to provide validation timestamp to indicate when the third-party administrator role assignments are validated by the tax agency".  These limitations merely recite displaying particular information (e.g., the information in the Applicant's Figure 3), but the particular information itself does not make the claimed invention less abstract and the Applicant has broadly claimed display elements rather than improvements to the display itself or the way the information is displayed to solve an identified problem.  In fact, in the PG Pub Specification Par [0048], the Applicant discloses, "However, it should be noted that tax profile authorization dashboard 300 is intended as an example only and not as a limitation on different illustrative embodiments. For example, an alternative illustrative embodiment may include additional information not shown or remove information shown".

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims recite additional limitations regarding determining and highlighting missing form data (Claim 2), validation of authorized signers (Claim 3), the timing of displaying data (Claim 4), emailing a signature request (Claim 5), a variation to satisfy wet signature requirements (Claim 6), uploading a wet-signed form (Claim 7), accessing and displaying agency-assigned roles (Claim 8), role options (Claim 9), bulk signature application Claim (10), form types (Claim 11), and jurisdiction options (Claim 11).  The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions. 

Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691